Case 5:19-cv-02427-DSF-MAA Document 12 Filed 04/17/20 Page 1 of 1 Page ID #:46
                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 5:19-cv-02427-DSF (MAA)                                           Date: April 17, 2020
Title        James Salzbrunn v. County of Riverside et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                    James Munoz                                             N/A
                    Deputy Clerk                                   Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):              Order to Show Cause Regarding Service of Complaint

     On December 17, 2019, Plaintiff James Salzbrunn (“Plaintiff”) filed a Complaint. (Compl.,
ECF No. 1.) That same day, the Clerk of Court issued a summons for each of the seven Defendants.
(Summonses, ECF Nos. 2–8.)

       Pursuant to Federal Rule of Civil Procedure 4(m), Plaintiff must serve the summons and
Complaint upon all Defendants within ninety days after the Complaint is filed. Fed. R. Civ. P. 4(m).
The Court previously advised Plaintiff of this deadline in the Order Regarding Civil Rights Case.
(Order, ECF No. 11.) To date, Plaintiff has not filed proof that the summons and Complaint have
been served on Defendants.

        Plaintiff is ORDERED TO SHOW CAUSE by May 18, 2020 why the Court should not
recommend that the lawsuit be dismissed for failure to prosecute and comply with a Court order. If
Plaintiff files proofs of service on all Defendants on or before that date, the Order to Show Cause
will be discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed without prejudice for failure to prosecute
and/or comply with court orders. See C.D. Cal. L.R. 41-1.

It is so ordered.


                                                                            Time in Court:         0:00
                                                                      Initials of Preparer:        JM


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 1
